internal_revenue_service director exempt_organizations rulings and agreements date jun department of the treasury p o box - room cincinnati oh employer_identification_number person to contact - l d number contact telephone numbers dear sir or madam we have considered your application_for recognition of exemption from federal_income_tax under the provisions of sec_501 of the intemal revenue code of and its applicable income_tax regulations based on the available information we have determined that you do not qualify for the reasons set forth on enclosure i consideration was given to whether you qualify for exemption under other subsections of sec_501 of the code however we have concluded that you do not qualify under another subsection as your organization has not established exemption from federal_income_tax it will be necessary for you to file an annual income_tax return on form_1041 if you are a_trust or form_1120 if you are a corporation or an unincorporated association contributions to you are not deductible under sec_170 of the code if you are in agreement with our proposed denial please sign and return one copy of the enclosed form_6018 consent to proposed adverse action you have the night to protest this proposed determination if you believe it is incorrect to protest you should submit a written appeal giving the facts law and other information to support your position as explained in the enclosed publication exempt_organizations appeal procedures for unagreed issues the appeal must be submitted within days from the date of this letter and must be signed by one of your principal officers you may request a hearing with a member of the office of the regional_director_of_appeals when you file your appeal ifa hearing is requested you will be contacted to arrange a date for it the hearing may be held at the regional_office or if you request at any mutually convenient district_office if you are to be represented by someone who is not one of your principal officers he or she must file a proper power_of_attorney and otherwise qualify under our conference and practice requirements as set forth in sec_601_502 of the statement of procedural rules see treasury_department circular no if you do not protest this proposed determination in a timely manner it will be considered by the internal_revenue_service as a failure to exhaust available administrative remedies sec_7428 of the internal_revenue_code provides in part that a declaratory judgement or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization ‘involved has exhausted administrative remedies available to it within the internal_revenue_service if we do not hear from you within the time specified this will become our final_determination in that event appropriate state officials will be notified of this action in accordance with the provisions of sec_6104 of the code sincerely is f seams - director exempt_organizations rulings and agreements enclosures enclosure i form_6018 publication enclosure issue sec_1 the un-conformed amendment to the organization’s articles of incorporation cause the organization to fail the organizational_test under sec_501 of the code the undue control of the organization by a related board causes the organization to serve private interests and thus fail the operational_test under sec_501 of the code the ownership of the school property by some of the related board members and the payment of rent for which market_value has not been determined and the creation of improvements by thé organization on the property owned by the board members causes the organization to fail the operational_test under sec_501 of the code facts you incorporated in the state of activity for which corporations may be formed under chapter title of the revised statutes non- profit corporation law to engage in any lawful on _ page of your form_1023 states center providing care for children of working parents and will educate children in grades prek-3 through the 8th grade will operate this childcare page of your form_1023 indicates that the organization has assets consisting of a mortgageloanofdollar_figure organization has other liabilities of dollar_figure following assets totaling dollar_figure were purchased by the school in january of a schedule provided indicates that the _and other assets of dollar_figure page further indicates that the equipment furniture toys outside equipment no other information exists in the file to explain the information indicated on page also no appraisal was received to indicate that the items purchased in january of were purchases at market_value in an arms-length transaction while it is not totally clear it appears that the organization was attempting to put the value of the school and property owned by the related board members on their balance_sheet 90u44 page an attachment to the form_1023 states the following are the board_of directors for clark child care development president - vice president - secretary - treasurer - member - _ - non-related - non-related - non-related your letter dated date indicates that is in fact the father of thu sec_3 of the members of your board are related your brochures disclosed that _ _ was established in _ the information in the file indicates that at formerly named some time after the school’s creation the name was changed to the your brochure the school is now owned and directed by of the related board members in the spring of the school changed ownership according to ' two and your letter dated date revealed that you operate a school with before after school day care the school has year tuition ranges from dollar_figure you offer an optional lunch program on a monthly basis which can be paid_by check if the check is returned for non-sufficient funds the child cannot participate in your lunch program but the school will give the child a sandwich if the lunch bill is not paid ‘students between the agesof the school to dollar_figure' to an attachment titled agreement dated april states ' ‘tn support of this agreement you submitted a credit sale document between seller mortgagee and represented by as the as the purchaser mortgagor paid_by the purchaser as follows no - the sale is made and accepted for dollar_figure cash down and the balance represented by one promissory note of said purchaser date _ april payable to the order of the bearer for the sum of dollar_figure with interest of per annum from the date until paid in consecutive monthly payments of s additional terms revealed in improvements were made by to the property owned by in your letter dated date you stated that you resolved the inurement issue because the organization owns the property in support of that statement you submitted an unsigned settlement statement between and the you also submitted a ‘ of dollar_figure oo between and the andendingon _ the term of the lease is for for a lump sum payment in your letter dated date as a response to our service position letter addressing the inurement issue of the provertv vou submitted another this document is identical to the document submitted between and the with the exception of paragraphs one and two being altered to reflect the names of the lessor and lessee therefore no property appraisal has been submitted by your organization that shows that is reasonable and at market_value furthermore no lease the purchase priceofdollar_figure appraisal has been submitted that indicates that the lease agreement between the school and the related board members is reasonable and at market_value law sec_501 of the internal_revenue_code provides for exemption from federal _ income_tax for organizations which are organized and operated exclusively for charitable religious and educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that in order to qualify for exemption under sec_501 an organization must be both organized and operated exclusively for one or more exempt purposes failure to meet either the organizational or operational_test will disqualify an organization from exemption sec_1_501_c_3_-1 of the income_tax regulations specifies that an organization is organized for one or more exempt purposes if its articles of incorporation limit the purposes of such organization to exempt purposes section c -1 b of the regulations provides that an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose an organization's assets will be considered dedicated to an exempt_purpose if upon dissolution such assets would by reason of a provision in the organization's articles or by operation of law be distributed for one or more exempt purposes or to the federal government or to a state_or_local_government for a public purpose sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish such purposes an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the inurement proscription contained in regulation sec_1_501_c_3_-1 states that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals inurement is likely to arise where the financial benefit represents a transfer of the organization's financial resources to an individual solely by virtue of the individual’s relationship with the organization and without regard to the accomplishment of exempt purposes inurement of income is strictly forbidden under sec_501 without regard to the amount_involved this proscription applies to persons who because of their particular relationship with an organization have an opportunity to control or influence its activities such persons are considered insiders for purposes of determining whether there is inurement of income generally an organization's officers directors founders and their families are considered insiders sec_1_501_c_3_-1 of the income_tax regulations states that an organization is not organized or operated for any purpose under sec_501 unless it serves a public rather than a private interest thus to meet the requirements of this subparagraph it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests moreover even though an organization may have exempt purposes it will not be considered as operating exclusively for such purposes if more than an insubstantial part of its activities serve private interests in better business bureau v united_states u s the court held that the existence of a single non-exempt purpose if substantial in nature would destroy exemption under sec_501 regardless of the number or importance of truly exempt purposes to qualify for exemption under sec_501 the applicant organization must show that it is organized and operated exclusively for religious or pazes charitablé purposes and that no part of the net_earnings inures to the benefit of a private individual or shareholder in bubbling well church of universal love v commissioner u s court_of_appeals 9th circuit no affirmed 74_tc_531 the tax_court reviews an organization that states it is a church operating exclusively for religious purposes three members of one family who also serve as the sole members of the board_of trustees and or directors established the church the organization had no affiliation with any denomination or ecclesiastical body and was not subject_to any outside influence in the control of the organization's affairs the court stated that under the circumstances described the family was in a position to perpetuate control of the organization's operations indefinitely prepare its budget and had complete control of the organization's finances and made the decisions on how the funds were spent since the organization had no connection with any denomination or outside body it was not subject_to any outside influence in the conduct of the church’s affairs in 27_tc_37 exemption was denied a corporation where the purchase_price of an asset exceeded the fair_market_value of the property the courts held that this arrangement inured to the benefit of insiders 35_tc_490 provided that where an exempt_organization engages in a transaction with a related interest and there is a purpose to benefit the private interest rather than the organization exemption may be lost even though the transaction ultimately proves profitable for the exempt_organization operating for the benefit of private parties constitutes a substantial nonexempt purpose 477_f2d_340 cir cert_denied 413_us_910 in texas trade school v commissioner u s a f t r 2d exemption was denied to a corporation where insiders benefited from the use of the organization’s funds through improvements to property owned by executive committee who were also members of the board_of directors revrul_76_91 published in cumulative bulletin on page provides that where the purchaser is controlled by the seller or there is a close relationship between the two at the time of the transaction the presumption is that the agreement cannot be _ made because the elements of an arm's length transaction are not present application of the law our review of your application indicates that your articles of incorporation do not meet the organizational_test required to be recognized as tax exempt under sec_591 since this document does not limit your purposes exclusively to one or more purposes described in this section you also have not made any provision for the distribution of 20u447049 paseo your asséts to qualified sec_501 organizations in the event your organization dissolves the amendment found in the file that contained language conforming to the requirements of sec_501 was not conformed therefore you have failed the organizational requirements of sec_501 of the code sec_1_501_c_3_-1 of the income_tax regulations states that an organization is not organized or operated for any purpose under sec_501 unless it serves a public rather than a private interest an organization must establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests five individuals control your organization it was later disclosed that the president vice president and treasurer are all related thus related individuals control your organization as in bubbling well church of universal love the alverezs and mr age are in a position to perpetuate control of the organization's operations indefinitely prepare its budget have complete control of the organization's finances and make all decisions on how the funds were spent therefore the undue control of the organization by a related board causes the organization to serve private interests and thus fail the operational_test you first submitted a credit sale’ document in which the property used by is being purchased at dollar_figure as is by you stated that the bank appraised the property before issuing the loan but are unable to provide a copy of the bank appraisal or any other independent appraisal to support the purported value of the property thus we hold that the purchase_price far exceeds the fair_market_value of the property kolkey v commissioner supra you submitted two lease of property with option to purchase documents the first and the second between between signed by and who is not an officer or director of the organization each lease requires a lump sym payment of for the appraisal has been provided we hold that the transactions between the the terms of the the second lease is an avenue to reimburse them for the money expended in the first lease no lease and the are not arms-length thereby serving their private interest revenue_ruling supra no formal appraisal was received regarding the asset purchases of dollar_figure organization by the you expended the income of the organization to improve property owned by regardless of the amount expended this is inurement and prohibited under c of the code hence your organization is similar to leon a beeghley v commissioner old dominion box co v united_states and texas trade school v commissioner supra therefore the ownership of the school property by the related board members the payment of rent to the related board members and the creation of improvements by the organization on the property owned by the related board members causes the organization to fail the operational_test conclusion although you may have some educational activities the failure of both the organizational and operational tests defeats exemption inurement and private benefit to the related board members who are also the property owners is substantial as in better business bureau v united_states u s the existence of a single non-exempt purpose if substantial in nature destroys exemption under sec_501 regardless of the number or importance of truly exempt purposes based on the evidence submitted we have determined that you have not met your burden_of_proof to show that you are organized and operated exclusively for an exempt_purpose and that you do not serve the private interests of your creators and founders
